DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021, has been entered.
Claims 1, 4-7, 9-17, 19 and 23-25 are currently pending in the application.  Claims 3, 18, 20 and 21 have been cancelled.  All previous rejections of claims 3, 18, 20 and 21 have been withdrawn in view of the cancellation of claims 3, 18, 20 and 21.  The previous 112(b) rejections of claims 9-11 and 25 have been withdrawn in view of applicant’s claim amendments.  The previous rejections over Helgason and Mason have been withdrawn in view of applicant’s claim amendments.

Claim Objections

Claims 4-7, 9-17, 19 and 23-25 are objected to because of the following informalities: 
claims 4-7, 9-17, 19, 23 and 25, line 1: insert “solid” after “acidic”; and
claim 24, line 1: change “acid” to “acidic” and insert “solid” after “acidic”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-17, 19 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to claim that the acidic-pH-resistant phycocyanin retains more than 90% of its color at pH equal or lower than 4.  However, the specification and claims as originally filed are not considered to provide support for phycocyanins having a color retention as claimed “at a pH equal or lower than 4”.  The phycocyanin extracted from Galdieria sulphuraria is reported to have less than 10% loss of color “up to” pH 2.75, but then retains only 79% of color at pH 2.5, decreasing to 46% at pH 2 (originally filed specification at p. 12).  Additionally, Cyanidioschyzon merolae is reported to retain 90% of coloring at pH 3, but only 70% at pH 2.5 (originally filed specification at p. 12).  Therefore, applicant is not considered to have support to claim acidic-pH-resistant phycocyanin that retains more than 90% of its color at pH equal or lower than 4, as applicant’s specification reports that at pHs lower than 4 there is less than 90% color retention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 15-17, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langston et al. (US 4,400,400) in view of Sorensen et al. (Sorensen, L., Hantke, A., Eriksen, N.T. 2013. “Purification of the photosynthetic pigment C-phycocyanin from heterotrophic Galdieria sulphuraria.” J. Sci. Food Agric. Vol. 93, pp. 2933-2938).
Regarding claim 1, Langston et al. teach an acidic solid composition comprising an organic acid (i.e., citric acid) and spirulina powder (Example 3).  
Langston et al. are silent as to the phycocyanin having the SEQ ID according to claims 1, 4, 6 and 7.  They are also silent as to the phycocyanin being extracted from algae according to claims 9-11 and 25, and having an isoelectric point according to claims 15-17.
Sorensen et al. teach purification of phycocyanin from Galdieria sulphuraria.  Sorensen et al. teach that G. sulphuraria is superior to cyanobacterium such as Spirulina platensis for production of large quantities of phycocyanin (p. 2934 col. 1).
Therefore, where G. sulphuraria is a known source of phycocyanin, and where it is taught to be superior in terms of production efficiency to cyanobacteria, it would have been obvious to have utilized the G. sulphuraria phycocyanin of Sorensen et al. where Langston et al. teach phycocyanin isolated from Spirulina in acidic food compositions.  This would have required no more than routine experimentation, as Sorensen et al. teach G. sulphuraria as a known source of phycocyanin that can be substituted for phycocyanin from Spirulina.
Further regarding claims 1, 4, 6, 7 and the specifically claimed SEQ IDs, given that the claimed SEQ IDs are taught to be obtained from G. sulphuraria, where Sorensen et al. teach phycocyanin isolated from G. sulphuraria, the phycocyanin of Sorensen et al. is considered to comprise or consist of the claimed SEQ IDs to meet claims 1, 4, 6 and 7.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 5, Sorenson et al. teach that allophycocyanin is also present in the phycocyanin extract (p. 2935 “Aqueous two-phase extraction.”).
Regarding claims 9-11 and 25, G. sulphuraria is the species of algae taught by Sorensen et al.
Regarding claims 15-17, given that Sorensen et al. teach phycocyanin isolated from G. sulphuraria, the α-subunit apoprotein of the phycocyanin of Sorensen et al. is considered to have an isoelectric point to meet claims 15-17 in the absence of convincing arguments or evidence to the contrary.
Regarding claim 19, Langston et al. teach the concentration of the spirulina blue powder included in a solid composition at 6.9 g/200 g (Example 3), which is higher than claimed.  However, where Example 3 teaches it is the spirulina blue included in compositions, and spirulina color comprises the phycocyanin, it would have been obvious to have included the phycocyanin in an amount as claimed with the reasonable expectation that a suitable blue color would have been imparted to the resultant composition as one of ordinary skill would have been able to have adjusted the amount of blue powder to include based on the intensity of the color that was to be imparted to the resultant product.
Regarding claims 23 and 24, Langston et al. teach foodstuffs and beverages comprising their stabilized pigments (col. 1 lines 17-22).  Therefore, it would have been obvious to have included the composition of modified Langston et al. in acidic food compositions that are solids, as well as non-carbonated beverages as Langston et al. teach their composition is soluble at low pH.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Langston et al. (US 4,400,400) in view of Sorensen et al. (Sorensen, L., Hantke, A., Eriksen, N.T. 2013. “Purification of the photosynthetic pigment C-phycocyanin from heterotrophic Galdieria sulphuraria.” J. Sci. Food Agric. Vol. 93, pp. 2933-2938) as applied to claim 1 above, and in further view of De Wille et al. (US 5,597,595).
Modified Langston et al. teaches an acidic solid composition as set forth above with regard to claim 1.  Langston et al. teach the composition is soluble at “low pH”, and teach an example at pH 4.5 (Abstract; Example 3), but are silent as to the composition having a pH as required by claims 12-14.
DeWille et al. teach powdered beverage concentrates comprising citric acid (i.e., organic acid), where the pH of the finished beverage is in the range of about 3.1 to 4 (col. 42 lines 13-15; Example 7).  The beverages of DeWille et al. are also taught to comprise colorants (e.g., Tables 18-21).
Therefore, where modified Langston et al. teaches low pH solid compositions comprising a phycocyanin as claimed, and where DeWille et al. teach low pH beverages made from solid compositions having a pH that falls within or overlaps the claimed ranges, it would have been obvious to have provided the solid compositions of Langston et al. with a pH as claimed as the claimed pH ranges were known in the art for low pH solid beverage compositions comprising an organic acid.  This combination would have been expected to provide the predictable result of a solid acidic composition as claimed, comprising an organic acid, a phycocyanin, and having a pH within or overlapping the claimed range. 

Response to Arguments

Applicant's arguments filed July 9, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qin et al. (CN 101942014) teaches a solid composition comprising an organic acid (i.e., citric acid) and spirulina powder.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791